        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 1 of 32



Jay Gustavsen
 gustavsen@davisoncopple.com
Idaho State Bar No. 5293
DAVISON, COPPLE, COPPLE & COPPLE
199 N. Capitol Blvd., Ste. 600
Boise, ID 83702
T: (208) 342-3658

Peter K. Stris (pro hac vice)
 peter.stris@strismaher.com
Brendan S. Maher (pro hac vice)
 brendan.maher@strismaher.com
Rachana A. Pathak (pro hac vice)
 radha.pathak@strismaher.com
John Stokes (pro hac vice)
 john.stokes@strismaher.com
STRIS & MAHER LLP
725 South Figueroa Street, Suite 1830
Los Angeles, CA 90017
T: (213) 995-6800 | F: (213) 261-0299

Attorneys for Plaintiffs STAR DIALYSIS, LLC;
ORDUST DIALYSIS, LLC; ROUTT DIALYSIS,
LLC; PANTHER DIALYSIS, LLC; DAVITA
INC.


                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

STAR DIALYSIS, LLC; ORDUST                 Case No. 1:18-cv-00482-CWD
DIALYSIS, LLC; ROUTT DIALYSIS, LLC;
PANTHER DIALYSIS, LLC; DAVITA INC.,        FIRST AMENDED COMPLAINT

              Plaintiffs,

       v.

WINCO FOODS EMPLOYEE BENEFIT
PLAN; WINCO FOODS, LLC; and WINCO
HOLDINGS, INC.

              Defendants.




First Amended Complaint                   1
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 2 of 32



       1.      Plaintiffs Star Dialysis, LLC, Ordust Dialysis, LLC, Routt Dialysis, LLC, Panther

Dialysis, LLC, and DaVita Inc. (collectively, “DaVita”) have provided life-sustaining dialysis

treatment to beneficiaries of Defendant WinCo Foods Employee Benefit Plan (“WinCo Plan” or

“Plan”) who suffer from end-stage renal disease (“ESRD”). Plan beneficiaries with ESRD

historically enjoyed access to the Blue Cross network of providers, the same network that is

available to other beneficiaries. And the WinCo Plan for years paid DaVita its contracted rate

with Blue Cross.

       2.      But as of January 1, 2017, WinCo eliminated network coverage and dramatically

reduced reimbursement for dialysis—in a manner that violates the terms of the WinCo Plan. It

did so after hiring EthiCare Advisors, Inc. (“EthiCare”), a New Jersey-based company that

purports to specialize in “dialysis claim savings.” EthiCare Advisors, ethicareadvisors.com, last

accessed July 24, 2019.

       3.      The Plan now tells ESRD sufferers that they may obtain in-network treatment from

providers in the so-called “EthiCare network.” But despite the Plan’s promise that such in-

network providers will be available, the purported EthiCare network appears to be no network at

all: DaVita is not in it, and knows of no dialysis provider who is. Put simply, the WinCo Plan tells

beneficiaries that they will have a network of dialysis providers, but EthiCare and WinCo have

in fact eliminated network coverage for dialysis, making beneficiaries with ESRD responsible for

higher out-of-pocket costs and all uncovered amounts.

       4.      In addition to eliminating network coverage, WinCo reduced its reimbursement

for out-of-network dialysis treatment in a manner that violates the reimbursement methodology

required by the WinCo Plan. The Plan tells beneficiaries that out-of-network dialysis will be

reimbursed at the Usual, Customary, and Reasonable (UCR) rate, which the Plan defines as “the



First Amended Complaint                          2
          Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 3 of 32



amount paid for a service in a geographic area based on what Providers in the area charge for the

same or similar medical service.” Plan at 106.

       5.      But as of January 1, 2017, the Plan no longer bases its out-of-network

reimbursement rates on “what Providers in the area charge for” dialysis. Instead, WinCo now

bases its reimbursement rate on the Medicare rate for dialysis treatment. The Medicare rate,

however, is not based on “what Providers in the area charge” for dialysis, and it is far lower than

that amount. Thus, basing out-of-network dialysis reimbursement on the Medicare rate violates

the Plan’s own definition of UCR.

       6.      WinCo’s actions both discourage providers from treating Plan beneficiaries and

severely increase the financial exposure of patients. Because WinCo has not created the promised

network of dialysis providers, patients are now responsible for all amounts not paid by the Plan.

And because WinCo’s Medicare-based rate is lower than a proper calculation of UCR as defined

by the plan, patients’ financial responsibility is even higher than it otherwise would be. WinCo

has thus jeopardized the lives and livelihoods of its most vulnerable beneficiaries.

       7.      DaVita accordingly seeks relief under federal law (as assignee of multiple Plan

beneficiaries) and under state law (in its own right).

                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1132(e)(1) and

28 U.S.C. § 1331. Jurisdiction over the state law claims alleged herein exists under 28 U.S.C.

§ 1367.

       9.      ERISA provides for nationwide service of process. 29 U.S.C. § 1132(e)(2). All

Defendants are either residents of the United States or subject to service in the United States. This

Court therefore has personal jurisdiction over them.



First Amended Complaint                           3
         Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 4 of 32



        10.        Venue is proper in this district because all Defendants are residents of Idaho, and

a substantial part of the events giving rise to this action occurred in Idaho. 28 U.S.C. § 1391.

                                               PARTIES

        11.        Star Dialysis, LLC is a Delaware limited liability corporation that owns one or

more facilities that provided dialysis treatment and care to at least one patient described in this

Complaint. As set forth below, Star Dialysis, LLC sues both in its own right and as an assignee

of its patients.

        12.        Ordust Dialysis, LLC is a Delaware limited liability corporation that owns one or

more facilities that provided dialysis treatment and care to at least one patient described in this

Complaint. As set forth below, Ordust Dialysis, LLC sues both in its own right and as an assignee

of its patients.

        13.        Routt Dialysis, LLC is a Delaware limited liability corporation that owns one or

more facilities that provided dialysis treatment and care to at least one patient described in this

Complaint. As set forth below, Routt Dialysis, LLC sues both in its own right and as an assignee

of its patients.

        14.        Panther Dialysis, LLC is a Delaware limited liability corporation that owns one or

more facilities that provided dialysis treatment and care to at least one patient described in this

Complaint. As set forth below, Panther Dialysis, LLC sues both in its own right and as an assignee

of its patients.

        15.        DaVita is a Delaware corporation with its principal place of business in Denver,

Colorado. It is a leading provider of kidney care in the United States with centers located in 46

states and the District of Columbia, including 14 facilities in Idaho. As set forth below, DaVita

sues both in its own right and as an assignee of its patients.



First Amended Complaint                             4
            Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 5 of 32



       16.      Defendant WinCo Foods, LLC (“WinCo Foods”) is a Delaware limited liability

company with its principal place of business in Boise, Idaho. It operates supermarkets in Arizona,

California, Idaho, Nevada, Oklahoma, Oregon, Texas, Utah, and Washington.

       17.      Defendant WinCo Holdings, Inc. (“WinCo Holdings”) is an Idaho corporation

with its principal place of business in Boise, Idaho. WinCo Foods is a subsidiary of WinCo

Holdings (collectively “WinCo”).

       18.      The WinCo Plan is an “employee welfare benefit plan” and an “employee benefit

plan” within the meaning of ERISA. See 29 U.S.C. § 1002(1) (defining “employee welfare benefit

plan” and “welfare plan”); 29 U.S.C. § 1002(3) (defining “employee benefit plan” and “plan”). It

is subject to Title I of ERISA. See 29 U.S.C. § 1003(a).

       19.      WinCo Holdings is the sponsor and the plan administrator of the WinCo Plan. All

Defendants and those working at their direction in connection with actions described herein

exercised discretionary authority and discretionary control respecting management of the WinCo

Plan; exercised authority and control over disposition of the WinCo Plan’s assets; had

discretionary authority and discretionary responsibility in the administration of the WinCo Plan;

and were fiduciaries of the WinCo Plan within the meaning of 29 U.S.C. § 1002(21)(A).

       20.      Participation in the WinCo Plan is reserved to eligible WinCo employees, retirees,

and their dependents, and the purpose of the Plan is to provide them with medical and health

benefits.

                                 GENERAL ALLEGATIONS

I.     DaVita Provides Costly, Life-Sustaining Dialysis Treatment.

       21.      Kidney failure, also called ESRD, is the last stage of chronic kidney disease. When

a patient suffers from ESRD, it means that their kidneys have stopped working well enough for



First Amended Complaint                          5
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 6 of 32



the patient to survive without dialysis or a kidney transplant.

       22.     Dialysis is a procedure used to “substitute” for many of the normal functions of

the kidneys, such as removing the waste products that the body produces throughout the day.

When these toxins are not removed, they build up in the body and cause serious health

complications and ultimately death.

       23.     Although hemodialysis is the most common treatment for people with ESRD, it is

far from a routine medical procedure. A dialysis machine removes blood from the body, filters it

through an artificial kidney, and then returns the cleaned blood. Traditional, in-center dialysis is

administered to a patient three times a week for about four hours each session.

       24.     ESRD affected nearly 800,000 people in the United States as of 2016, and the

number of patients diagnosed with ESRD continues to rise each year. 2018 USRDS annual data

report: Epidemiology of kidney disease in the United States, National Institutes of Health,

National Institute of Diabetes and Digestive and Kidney Diseases, Bethesda, MD, 2018, Table

B.1. At least 95% of all dialysis treatments are administered to patients with ESRD.

       25.     Congress and regulators have recognized that dialysis is special because it is both

essential and expensive. For example, Medicare Part B covers routine maintenance dialysis for

people with ESRD regardless of their age or financial resources. In 2014, Medicare spent $32.8

billion on services for beneficiaries with ESRD. Id.

       26.     DaVita is a leading clinical provider of this care in the United States. It treats

almost 200,000 patients at over 2,400 centers located in 46 states and the District of Columbia.

In 2019, Fortune named DaVita one of the world’s most admired companies for the twelfth

consecutive year, and DaVita is acknowledged as a clinical leader in both of the Centers for




First Amended Complaint                           6
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 7 of 32



Medicare & Medicaid Services’ quality assessment programs: the Five-Star Rating System and

the Quality Incentive Program.

II.    For Years, The WinCo Plan Covered Dialysis Like Other Services.

       27.     For many years, DaVita has treated beneficiaries of the WinCo Plan who require

dialysis. The WinCo Plan has always covered and today covers dialysis.

       28.     On information and belief, the WinCo Plan is a preferred provider organization

(“PPO”) health plan. A PPO plan incentivizes participants to select healthcare providers who have

contracted with the plan for discounted rates, but also covers services rendered by other providers.

Many healthcare providers contract with PPO plans because they are willing to accept discounts

in exchange for other benefits, such as streamlined claims processing and more reliable payment.

       29.     The WinCo Plan provides “network” (or “in-network”) coverage for healthcare

services on the following terms: (1) beneficiaries visit healthcare providers in the Plan network;

(2) the Plan pays network providers at contracted rates; and (3) beneficiaries face financial

incentives to select network providers, such as lower copayments, coinsurance amounts, and/or

deductibles.

       30.     Besides the applicable co-payment and deductible amounts, patients who visit

network providers do not face financial responsibility beyond what the Plan pays, because

network providers have agreed to accept the Plan’s payment as payment in full.

       31.     The WinCo Plan provides “out of network” (or “non-network”) coverage for

healthcare services on the following terms: (1) beneficiaries visit healthcare providers of their

choosing; (2) the Plan pays non-network providers the UCR rate, which it defines as “[t]he

amount paid for a service in a geographic area based on what Providers in the area charge for the

same or similar medical service” (Plan at 106); (3) Plan beneficiaries face financial disincentives



First Amended Complaint                          7
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 8 of 32



to select non-network providers, including higher copayments, coinsurance amounts, and/or

deductibles.

       32.     In addition to the applicable co-payment and deductible, patients who visit non-

network providers have the responsibility to pay any charged amounts not paid for by the Plan.

       33.     Blue Cross of Idaho Health Service, Inc. (“Blue Cross of Idaho”) is a third-party

claims administrator for the WinCo Plan. In that capacity, Blue Cross of Idaho determines

whether to process claims for benefits under the Plan on a network or non-network basis.

       34.     On information and belief, Blue Cross of Idaho processed all claims seeking

payment for treatment rendered to Plan beneficiaries by healthcare providers who are contracted

with Blue Cross of Idaho on a network basis until December 31, 2016.

               a.      The Blue Cross of Idaho network includes providers affiliated with other

       Blue Cross and Blue Shield insurers across the country. Those companies collectively

       insure 1 in 3 Americans and contract with more than 96 percent of hospitals and 93 percent

       of doctors and specialists nationwide.

               b.      DaVita has contracted with Blue Cross of Idaho and other Blue Cross and

       Blue Shield companies to provide discounted dialysis treatment to their insureds.

       35.     Until December 31, 2016, Blue Cross of Idaho processed claims for treatment

rendered by DaVita to Plan beneficiaries on a network basis. DaVita received the rates it has

negotiated with Blue Cross of Idaho and other Blue Cross and Blue Shield companies.

       36.     On information and belief, the Plan provided participants with ESRD with

financial incentives to select DaVita and other dialysis providers in the Blue Cross of Idaho

network, such as lower copayments, coinsurance amounts, and/or deductibles. DaVita understood

that it could not bill beneficiaries for amounts not paid by the Plan, and it did not bill them for



First Amended Complaint                          8
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 9 of 32



those amounts.

       37.       Thus, until December 31, 2016, WinCo Plan beneficiaries had access to DaVita

through the Blue Cross network even though DaVita had not directly contracted with the Plan.

III.   WinCo and EthiCare Try To Cut The Plan’s Dialysis Costs At The Expense Of

       Beneficiaries And Providers.

       38.       The WinCo Plan covers over 10,000 current or former WinCo employees and their

family members. Based on data publicized by the National Institute of Health and the United

States Census Bureau, it is likely that more than 20 Plan beneficiaries now suffer from ESRD.

And the number of Plan beneficiaries with ESRD will probably continue to rise.

       39.       The WinCo Plan is both insured and funded by the general assets of the sponsor,

WinCo Holdings, and on information and belief the Plan funds health benefits through the

sponsor’s general assets. The Plan also contracts with Blue Cross of Idaho for stop loss insurance

with respect to health benefits.

       40.       This case arises from the Plan’s efforts to save money on dialysis treatment. Upon

information and belief, the Plan contracted with EthiCare Advisors, Inc. (“EthiCare”), a New

Jersey-based company that purports to specialize in “dialysis claim savings.” To achieve the

promised savings, EthiCare and the Plan have taken two illegal steps.

       A.        Step 1: Eliminate network coverage for dialysis.

       41.       On information and belief, the WinCo Plan effectively eliminated network

coverage for dialysis treatment only as of January 1, 2017—even though the Plan continues to

tell participants that they will have in-network options for which the “Plan pays 100%.” Plan at

25. DaVita pleads the allegations below on information and belief because Plan beneficiaries

received no sufficient notice or explanation of any change in network coverage for dialysis.



First Amended Complaint                           9
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 10 of 32



       42.     Beginning on or about January 1, 2017, the Plan and its agents advised some

beneficiaries that they no longer had access to the Blue Cross network of dialysis providers,

including DaVita. Instead, the Plan and its agents advised beneficiaries seeking dialysis on a

network basis that they must select providers in the “EthiCare network.”

       43.     On information and belief, the so-called EthiCare network does not exist. DaVita

is not a provider in the EthiCare network, nor is it aware of any other dialysis provider who is. If

it exists at all, the EthiCare network is negligible in practice and not accessible to beneficiaries

who require ongoing dialysis.

       44.     EthiCare became a third-party claims administrator for the WinCo Plan with

respect to dialysis claims only as of January 1, 2017. In that capacity, EthiCare determines

whether to process claims for benefits under the Plan on a network or non-network basis. On

information and belief, EthiCare processes all dialysis claims on a non-network basis.

       45.     Beginning on or about January 1, 2017, the third-party claims administrator for

the WinCo Plan no longer processed claims for treatment rendered by DaVita to Plan beneficiaries

on a network basis. DaVita no longer receives the rates it has negotiated with Blue Cross of Idaho

and other Blue Cross and Blue Shield companies, or with any other company.

       46.     On information and belief, Plan participants with ESRD no longer face financial

incentives to select DaVita and other dialysis providers in the Blue Cross network or any network,

such as lower copayments, coinsurance amounts, and/or deductibles. DaVita understands that it

is now free to bill beneficiaries for amounts not paid by the Plan—amounts that are entirely

insurmountable for the typical dialysis patient.

       47.     On information and belief, since January 1, 2017, Plan beneficiaries with other

conditions have continued to enjoy access to the Blue Cross network of providers.



First Amended Complaint                            10
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 11 of 32



        48.     WinCo’s elimination of network coverage violates the terms of the WinCo Plan,

which tell participants that they will have access to a network of dialysis providers. The Plan’s

schedule of benefits tells participants that in-network coverage exists and that when participants

visit in-network providers, the “Plan pays 100% of rate negotiated by Contract Administrator.”

Plan at 25. And the Plan’s description of its coverage for “Dialysis/ESRD” says that the out-of-

network UCR rate will apply only when the provider “has not entered into an agreement with

[EthiCare].” Plan at 42.

        49.     The Plan nowhere tells participants that, in reality, no provider has entered into an

agreement with EthiCare. Thus, the WinCo Plan leads participants to believe that they will have

access to a network of dialysis providers—but WinCo has not actually made any such network

available to its participants.

        50.     As a result, no matter which provider a participant with ESRD chooses, she faces

responsibility to pay the difference between what the Plan pays and what the provider charges.

        B.      Step 2: Reduce usual and customary payment methodology for non-network
                dialysis providers.

        51.     WinCo did more than just fail to provide a network of dialysis providers. It also

drastically reduced its reimbursement rate for out-of-network dialysis treatment, adopting a

reimbursement methodology that violates the Plan’s own requirements for out-of-network

dialysis reimbursement. DaVita pleads the allegations below on information and belief because

Plan beneficiaries received no sufficient notice or explanation of any change in the claims-

payment methodology with respect to dialysis

        52.      The Plan promises to reimburse out-of-network dialysis treatment based on “the

UCR rate as defined by the Plan.” Plan at 42.




First Amended Complaint                          11
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 12 of 32



       53.     The Plan defines UCR as “[t]he amount paid for a service in a geographic area

based on what Providers in the area charge for the same or similar medical service.” Plan at 106.

       54.     But since January 1, 2017, the Plan has not reimbursed DaVita based on this

definition of UCR. Instead, the Plan has simply paid approximately 200% of the rate that

Medicare pays for dialysis services.

       55.     The Medicare-based rate has nothing to do with “what Providers in the area charge

for” dialysis. The Medicare fee schedule is set by the federal government to define the

government’s payor obligation. It is not based on providers’ charges for dialysis in a given

geographic area. Indeed, the Medicare rate—approximately $250 per dialysis treatment—is a

small fraction of what providers in the area actually charge for dialysis treatment. Dialysis

providers in the area charge (and receive) many multiples more than both the Medicare rate and

the Medicare-based rate that WinCo in fact pays. Thus, basing out-of-network reimbursement on

the Medicare rate, rather than “what Providers in the area charge for” dialysis, violates the terms

of the Plan.

       56.     Because WinCo has not provided participants the promised network of dialysis

providers, Plan participants with ESRD are responsible for paying the full difference between the

Plan’s reimbursement and the provider’s billed charges. That means the lower the Plan’s

reimbursement rate, the higher the patient’s responsibility.

       57.     Accordingly, because the Plan’s Medicare-based reimbursement method is

significantly lower than a proper calculation of UCR as defined by the Plan, participants with

ESRD face significantly higher residual payment responsibility than they otherwise would.




First Amended Complaint                         12
          Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 13 of 32



IV.       DaVita Admits and Treats WinCo Plan Beneficiaries.

          58.    This suit arises from DaVita’s provision of dialysis to WinCo beneficiaries (the

“WinCo Patients”). The WinCo Patients are referred to as Patients 1 through 10 to protect their

privacy.1

          59.    Patient 1:

                 a.      Patient 1 was a member of the WinCo Plan at all relevant times and needed

          dialysis to treat ESRD. Patient 1 sought dialysis treatment from DaVita.

                 b.      Before treating Patient 1, DaVita representatives followed standard

          procedures for the intake and treatment of patients and the receipt of payment therefor.

                 c.      Those procedures include contacting WinCo Plan representatives to verify

          coverage, to receive authorization to provide treatment, and/or to exchange other

          necessary information.

                 d.      During the course of these communications and based on past practice, the

          Plan led DaVita to believe that it would pay for dialysis for Patient 1 at the contracted rate

          between DaVita and Blue Cross. Indeed, in March 2017, DaVita was specifically told

          that coverage and benefits would stay the same.

                 e.      In connection with receiving treatment, Patient 1 executed a valid

          assignment of benefits (“Assignment”) to DaVita. The Assignment gives DaVita the right

          to be paid directly for any services rendered to Patient 1, and also entitles DaVita to assert

          Patient 1’s legal rights under ERISA and other applicable law. These legal rights include


      1
      In an abundance of caution and out of concern for patient privacy, DaVita has not pleaded
details about the WinCo Patients’ dates of service (other than year), treatment facilities or other
identifying information. DaVita is willing to supply Defendants additional reasonable information
to identify the patients. DaVita will supply information upon Defendants’ request, but only in a
manner that complies with all federal and state privacy laws.

First Amended Complaint                             13
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 14 of 32



      the right to recover benefits, to file claims and appeals, to request and obtain information

      and documents relating to the plan, and to bring suit for violations of ERISA and other

      applicable law. The Assignment also appointed DaVita as the patient’s “authorized

      representative.”

             f.      After providing treatment to Patient 1, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 1.

             g.      Each UB-04 typically covered less than one week of treatment. Patient 1

      has been receiving dialysis treatment from DaVita since early 2017, and so DaVita has

      sent numerous completed UB-04 forms to the Plan.

             h.      In response to the claims submitted by DaVita, WinCo paid DaVita at a

      Medicare-based rate that was far lower than either DaVita’s contracted rate with Blue

      Cross or the UCR rate called for by the Plan.

             i.      Pursuant to the Plan’s internal appeal process, DaVita appealed the Plan’s

      decision to Blue Cross of Idaho. In its correspondence, DaVita reiterated that it had

      obtained an assignment from Patient 1.

             j.      Blue Cross of Idaho did not respond. Instead, on behalf of Blue Cross of

      Idaho and the Plan, EthiCare sent DaVita a letter denying the appeal and informing DaVita

      that it was entitled to file suit under ERISA. Patient 1’s administrative remedies are

      therefore exhausted.




First Amended Complaint                        14
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 15 of 32



             k.      Patient 1 continues to receive treatment from DaVita. EthiCare has

      continued to authorize payment to be sent directly to DaVita, but at levels far less than

      either DaVita’s contracted rate with Blue Cross or the UCR rate called for by the Plan.

      60.    Patient 2:

             a.      Patient 2 was a member of the WinCo plan at all relevant times and needed

      dialysis to treat ESRD. Patient 2 sought dialysis treatment from DaVita.

             b.      Before treating Patient 2, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.

             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      During the course of these communications and based on past practice, the

      Plan led DaVita to believe that it would pay for dialysis for Patient 2 at the contracted rate

      between DaVita and Blue Cross.

             e.      In connection with receiving treatment, Patient 2 executed a valid

      Assignment to DaVita. The Assignment gives DaVita the right to be paid directly for any

      services rendered to Patient 2, and also entitles DaVita to assert Patient 2’s legal rights

      under ERISA and other applicable law. These legal rights include the right to recover

      benefits, to file claims and appeals, to request and obtain information and documents

      relating to the plan, and to bring suit for violations of ERISA and other applicable law.

      The Assignment also appointed DaVita as the patient’s “authorized representative.”

             f.      After providing treatment to Patient 2, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-



First Amended Complaint                         15
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 16 of 32



      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 2.

             g.      Each UB-04 typically covered less than one week of treatment. Patient 2

      has been receiving dialysis treatment from DaVita since 2016, and so DaVita has sent

      numerous completed UB-04 forms to the Plan.

             h.      In response to the claims submitted by DaVita, the Plan paid DaVita at a

      Medicare-based rate that was far less than either its contracted rate with Blue Cross or the

      UCR rate called for by the Plan.

             i.      Pursuant to the Plan’s internal appeal process, DaVita appealed the Plan’s

      decision to Blue Cross of Idaho. In its correspondence, DaVita reiterated that it had

      obtained an assignment from Patient 2.

             j.      When Blue Cross of Idaho did not respond within the required 30 days,

      DaVita sent a second appeal letter. Blue Cross of Idaho did not respond to this letter either.

      Patient 2’s administrative remedies are therefore exhausted.

             k.      Patient 2 continues to receive treatment from DaVita. EthiCare has

      continued to authorize payment to be sent directly to DaVita, but at levels far less than

      either DaVita’s contracted rate with Blue Cross or the UCR rate called for by the Plan.

      61.    Patient 3:

             a.      Patient 3 was a member of the WinCo plan at all relevant times and needed

      dialysis to treat ESRD. Patient 3 sought dialysis treatment from DaVita.

             b.      Before treating Patient 3, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.



First Amended Complaint                         16
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 17 of 32



             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      During the course of these communications and based on past practice, the

      Plan led DaVita to believe that it would pay for dialysis for Patient 3 at the contracted rate

      between DaVita and Blue Cross.

             e.      In connection with receiving treatment, Patient 3 executed a valid

      Assignment to DaVita. The Assignment gives DaVita the right to be paid directly for any

      services rendered to Patient 3, and also entitles DaVita to assert Patient 3’s legal rights

      under ERISA and other applicable law. These legal rights include the right to recover

      benefits, to file claims and appeals, to request and obtain information and documents

      relating to the plan, and to bring suit for violations of ERISA and other applicable law.

      The Assignment also appointed DaVita as the patient’s “authorized representative.”

             f.      After providing treatment to Patient 3, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 3.

             g.      Each UB-04 typically covered less than one week of treatment. Because

      Patient 3 has been receiving dialysis treatment from DaVita since 2016, DaVita has sent

      numerous completed UB-04 forms to the Plan.

             h.      In response to the claims submitted by DaVita, the Plan paid DaVita at a

      Medicare-based rate that was far less than either its contracted rate with Blue Cross or the



First Amended Complaint                         17
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 18 of 32



      UCR rate called for by the Plan.

             i.      Patient 3 continues to receive treatment from DaVita. EthiCare has

      continued to authorize payment to be sent directly to DaVita, but at levels far less than

      either DaVita’s contracted rate with Blue Cross or the UCR rate called for by the Plan.

      62.    Patient 4:

             a.      Patient 4 was a member of the WinCo plan at all relevant times and needed

      dialysis to treat ESRD. Patient 4 sought dialysis treatment from DaVita.

             b.      Before treating Patient 4, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.

             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      During the course of these communications and based on past practice, the

      Plan led DaVita to believe that it would pay for dialysis for Patient 4 at the contracted rate

      between DaVita and Blue Cross.

             e.      In connection with receiving treatment, Patient 4 executed a valid

      Assignment to DaVita. The Assignment gives DaVita the right to be paid directly for any

      services rendered to Patient 4, and also entitles DaVita to assert Patient 4’s legal rights

      under ERISA and other applicable law. These legal rights include the right to recover

      benefits, to file claims and appeals, to request and obtain information and documents

      relating to the plan, and to bring suit for violations of ERISA and other applicable law.

      The Assignment also appointed DaVita as the patient’s “authorized representative.”




First Amended Complaint                         18
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 19 of 32



             f.      After providing treatment to Patient 4, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 4.

             g.      Each UB-04 typically covered less than one week of treatment. Patient 4

      received dialysis treatment from DaVita beginning in 2014 and continuing through 2017,

      and so DaVita sent numerous completed UB-04 forms to the Plan.

             h.      In response to the claims submitted by DaVita, the Plan paid DaVita at a

      Medicare-based rate that was far less than either its contracted rate with Blue Cross or the

      UCR rate called for by the Plan.

      63.    Patient 5:

             a.      Patient 5 was a member of the WinCo plan at all relevant times and needed

      dialysis to treat ESRD. Patient 5 sought dialysis treatment from DaVita.

             b.      Before treating Patient 5, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.

             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      During the course of these communications and based on past practice, the

      Plan led DaVita to believe that it would pay for dialysis for Patient 5 at the contracted rate

      between DaVita and Blue Cross.




First Amended Complaint                         19
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 20 of 32



             e.      In connection with receiving treatment, Patient 5 executed a valid

      Assignment to DaVita. The Assignment gives DaVita the right to be paid directly for any

      services rendered to Patient 5, and also entitles DaVita to assert Patient 5’s legal rights

      under ERISA and other applicable law. These legal rights include the right to recover

      benefits, to file claims and appeals, to request and obtain information and documents

      relating to the plan, and to bring suit for violations of ERISA and other applicable law.

      The Assignment also appointed DaVita as the patient’s “authorized representative.”

             f.      After providing treatment to Patient 5, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 5.

             g.      Each UB-04 typically covered less than one week of treatment. Patient 5

      received dialysis treatment from DaVita beginning in 2016 and continuing through 2017,

      and so DaVita has sent numerous completed UB-04 forms to the Plan.

             h.      In response to the claims submitted by DaVita, the Plan paid DaVita at a

      Medicare-based rate that was far less than either its contracted rate with Blue Cross or the

      UCR rate called for by the Plan.

      64.    Patient 6:

             a.      Patient 6 was a member of the WinCo plan at all relevant times and needed

      dialysis to treat ESRD.

             b.      Before treating Patient 6, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.



First Amended Complaint                        20
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 21 of 32



             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      During the course of these communications and based on past practice, the

      Plan led DaVita to believe that it would pay for dialysis for Patient 6 at the contracted rate

      between DaVita and Blue Cross.

             e.      In connection with receiving treatment, Patient 6 executed a valid

      Assignment to DaVita. The Assignment gives DaVita the right to be paid directly for any

      services rendered to Patient 6, and also entitles DaVita to assert Patient 6’s legal rights

      under ERISA and other applicable law. These legal rights include the right to recover

      benefits, to file claims and appeals, to request and obtain information and documents

      relating to the plan, and to bring suit for violations of ERISA and other applicable law.

      The Assignment also appointed DaVita as the patient’s “authorized representative.”

             f.      After providing treatment to Patient 6, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 6.

             g.      Each UB-04 typically covered less than one week of treatment. Patient 6

      received dialysis treatment from DaVita beginning in 2014 and continuing through 2017,

      and so DaVita sent numerous completed UB-04 forms to the Plan.




First Amended Complaint                         21
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 22 of 32



             h.      In response to the claims submitted by DaVita, the Plan paid DaVita at a

      Medicare-based rate that was far less than either its contracted rate with Blue Cross or the

      UCR rate called for by the Plan.

      65.    Patient 7:

             a.      Patient 7 was a member of the WinCo Plan at all relevant times and needed

      dialysis to treat ESRD. Patient 7 sought dialysis treatment from DaVita.

             b.      Before treating Patient 7, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.

             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      In connection with receiving treatment, Patient 7 executed a valid

      Assignment to DaVita. The Assignment gives DaVita the right to be paid directly for any

      services rendered to Patient 7, and also entitles DaVita to assert Patient 7’s legal rights

      under ERISA and other applicable law. These legal rights include the right to recover

      benefits, to file claims and appeals, to request and obtain information and documents

      relating to the plan, and to bring suit for violations of ERISA and other applicable law.

      The Assignment also appointed DaVita as the patient’s “authorized representative.”

             e.      After providing treatment to Patient 7, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 7.



First Amended Complaint                        22
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 23 of 32



             f.      Each UB-04 typically covered less than one week of treatment. Patient 7

      has been receiving dialysis treatment from DaVita since 2017, and so DaVita has sent

      numerous completed UB-04 forms to the Plan.

             g.      In response to the claims submitted by DaVita, WinCo paid DaVita at a

      Medicare-based rate that was far lower than either DaVita’s contracted rate with Blue

      Cross or the UCR rate called for by the Plan.

             h.      Pursuant to the Plan’s internal appeal process, DaVita appealed the Plan’s

      decision to Blue Cross of Idaho. In its correspondence, DaVita reiterated that it had

      obtained an assignment from Patient 7.

             i.      When Blue Cross of Idaho did not respond within the required 30 days,

      DaVita sent a second appeal letter. Blue Cross of Idaho did not respond to this letter either.

      Patient 7’s administrative remedies are therefore exhausted.

      66.    Patient 8:

             a.      Patient 8 was a member of the WinCo Plan at all relevant times and needed

      dialysis to treat ESRD. Patient 8 sought dialysis treatment from DaVita.

             b.      Before treating Patient 8, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.

             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      During the course of these communications and based on past practice, the

      Plan led DaVita to believe that it would pay for dialysis for Patient 8 at the contracted rate

      between DaVita and Blue Cross.



First Amended Complaint                         23
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 24 of 32



             e.      In connection with receiving treatment, Patient 8 executed a valid

      Assignment to DaVita. The Assignment gives DaVita the right to be paid directly for any

      services rendered to Patient 8, and also entitles DaVita to assert Patient 1’s legal rights

      under ERISA and other applicable law. These legal rights include the right to recover

      benefits, to file claims and appeals, to request and obtain information and documents

      relating to the plan, and to bring suit for violations of ERISA and other applicable law.

      The Assignment also appointed DaVita as the patient’s “authorized representative.”

             f.      After providing treatment to Patient 8, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 8.

             g.      Each UB-04 typically covered less than one week of treatment. Patient 8

      received dialysis treatment from DaVita from late 2016 to late 2017, and so DaVita has

      sent numerous completed UB-04 forms to the Plan.

             h.      In response to the claims submitted by DaVita, WinCo paid DaVita at a

      Medicare-based rate that was far lower than either DaVita’s contracted rate with Blue

      Cross or the UCR rate called for by the Plan.

             i.      Pursuant to the Plan’s internal appeal process, DaVita appealed the Plan’s

      decision to Blue Cross of Idaho. In its correspondence, DaVita reiterated that it had

      obtained an assignment from Patient 8.

             j.      Blue Cross of Idaho did not respond. Instead, on behalf of Blue Cross of

      Idaho and the Plan, EthiCare sent DaVita a letter denying the appeal and informing DaVita



First Amended Complaint                        24
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 25 of 32



      that it was entitled to file suit under ERISA. Patient 8’s administrative remedies are

      therefore exhausted.

      67.    Patient 9:

             a.      Patient 9 was a member of the WinCo Plan at all relevant times and needed

      dialysis to treat ESRD. Patient 9 sought dialysis treatment from DaVita.

             b.      Before treating Patient 9, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.

             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      In connection with receiving treatment, Patient 9 executed a valid

      assignment of benefits Assignment to DaVita. The Assignment gives DaVita the right to

      be paid directly for any services rendered to Patient 9, and also entitles DaVita to assert

      Patient 9’s legal rights under ERISA and other applicable law. These legal rights include

      the right to recover benefits, to file claims and appeals, to request and obtain information

      and documents relating to the plan, and to bring suit for violations of ERISA and other

      applicable law. The Assignment also appointed DaVita as the patient’s “authorized

      representative.”

             e.      After providing treatment to Patient 9, DaVita sought payment from the

      WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

      04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

      payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

      had obtained an assignment from Patient 9.



First Amended Complaint                        25
      Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 26 of 32



             f.      Each UB-04 typically covered less than one week of treatment. Patient 9

      has been receiving dialysis treatment from DaVita since 2017, and so DaVita has sent

      numerous completed UB-04 forms to the Plan.

             g.      In response to the claims submitted by DaVita, WinCo paid DaVita at a

      Medicare-based rate that was far lower than either DaVita’s contracted rate with Blue

      Cross or the UCR rate called for by the Plan.

             h.      Pursuant to the Plan’s internal appeal process, DaVita appealed the Plan’s

      decision to Blue Cross of Idaho. In its correspondence, DaVita reiterated that it had

      obtained an assignment from Patient 9.

             i.      When Blue Cross of Idaho did not respond within the required 30 days,

      DaVita sent a second appeal letter. Blue Cross of Idaho did not respond to this letter either.

      Patient 9’s administrative remedies are therefore exhausted.

      68.    Patient 10:

             a.      Patient 10 was a member of the WinCo Plan at all relevant times and

      needed dialysis to treat ESRD. Patient 10 sought dialysis treatment from DaVita.

             b.      Before treating Patient 10, DaVita representatives followed standard

      procedures for the intake and treatment of patients and the receipt of payment therefor.

             c.      Those procedures include contacting WinCo Plan representatives to verify

      coverage, to receive authorization to provide treatment, and/or to exchange other

      necessary information.

             d.      In connection with receiving treatment, Patient 10 executed a valid

      Assignment to DaVita. The Assignment gives DaVita the right to be paid directly for any

      services rendered to Patient 10, and also entitles DaVita to assert Patient 10’s legal rights



First Amended Complaint                         26
       Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 27 of 32



       under ERISA and other applicable law. These legal rights include the right to recover

       benefits, to file claims and appeals, to request and obtain information and documents

       relating to the plan, and to bring suit for violations of ERISA and other applicable law.

       The Assignment also appointed DaVita as the patient’s “authorized representative.”

              e.      After providing treatment to Patient 10, DaVita sought payment from the

       WinCo Plan. DaVita did so by submitting the necessary information via the standard “UB-

       04” form, indicating, inter alia, the dates of treatment (for which DaVita was seeking

       payment) and the particular treatment provided. Each UB-04 also indicated that DaVita

       had obtained an assignment from Patient 10.

              f.      Each UB-04 typically covered less than one week of treatment. Patient 10

       has been receiving dialysis treatment from DaVita since 2018, and so DaVita has sent

       numerous completed UB-04 forms to the Plan.

              g.      In response to the claims submitted by DaVita, WinCo paid DaVita at a

       Medicare-based rate that was far lower than either DaVita’s contracted rate with Blue

       Cross or the UCR rate called for by the Plan.

              h.      Pursuant to the Plan’s internal appeal process, DaVita appealed the Plan’s

       decision to Blue Cross of Idaho. In its correspondence, DaVita reiterated that it had

       obtained an assignment from Patient 10.

              i.      When Blue Cross of Idaho did not respond within the required 30 days,

       DaVita sent a second appeal letter. Blue Cross of Idaho did not respond to this letter either.

       Patient 10’s administrative remedies are therefore exhausted.

       69.    DaVita has had similar experiences with other beneficiaries of the WinCo Plan.

DaVita contacted WinCo before treating these beneficiaries and was led to believe it would be



First Amended Complaint                          27
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 28 of 32



paid at the contracted rate; like Patients 1-10, these beneficiaries executed a valid Assignment to

DaVita; and like Patients 1-10, the Plan paid DaVita at a Medicare-based rate that was far less

than either its contracted rate with Blue Cross or the UCR rate called for by the Plan.

       70.     Payment of less than the full billed rate is an “adverse benefit determination” under

ERISA. See 29 C.F.R. § 2560.503-1(m)(4) (defining “adverse benefit determination” as

including: “A denial, reduction, or termination of, or a failure to provide or make payment (in

whole or in part)” for a claimed benefit).

       71.     ERISA requires plans making adverse benefit determinations to follow certain

procedures.

               a.      Generally speaking, plans must propound denials in writing, set forth the

       specific reasons for such a denial, and afford a reasonable opportunity for a full and fair

       review by the appropriate named fiduciary of the decision denying the claim. See

       generally 29 U.S.C. § 1133.

               b.      Among other things, the plan or its representative must explain, “in a

       manner calculated to be understood by the claimant (i) the specific reason or reasons for

       the adverse determination; (ii) reference to the specific plan provisions on which the

       determination is based; (iii) a description of any additional material or information

       necessary for the claimant to perfect the claim and an explanation of why such material or

       information is necessary; [and] (iv) a description of the plan’s review procedures and the

       time limits applicable to such procedures, including a statement of the claimant’s right to

       bring a civil action under section 502(a) of the Act following an adverse benefit

       determination on review. . . .” 29 C.F.R. § 2560.503-1(g)(i)-(iv). See also 29 C.F.R. §

       2590.715-2719(b).



First Amended Complaint                         28
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 29 of 32



       72.     The WinCo Plan did not issue a denial of any Patient’s claims that complied with

ERISA’s requirements. Accordingly, DaVita was entitled to file suit immediately in federal court

seeking relief under ERISA. See 29 C.F.R. § 2560.503-1(l) (“In the case of the failure of a plan

to establish or follow claims procedures consistent with the requirements of this section, a

claimant shall be deemed to have exhausted the administrative remedies available under the plan

and shall be entitled to pursue any available remedies . . . .”); 29 C.F.R. § 2590.715-

2719(b)(2)(ii)(F) (deemed exhaustion).

       73.     Nonetheless, to avoid litigation, DaVita retained experienced ERISA counsel to

write WinCo regarding changing—or at least explaining—its improper claims handling and

denials. DaVita sent two letters to WinCo and another to EthiCare, detailing at length how their

conduct was improper, seeking documents on behalf of the WinCo Patients, and demanding that

WinCo and EthiCare stop their illegal practices. These efforts proved unsuccessful. Thus, for any

Patient whose administrative remedies were not already exhausted, further efforts at non-judicial

resolution would have been futile. DaVita accordingly filed this suit to seek relief.

                                         COUNT ONE2

                                     Against All Defendants

                                     (Benefits Under ERISA)

       74.     DaVita re-alleges each paragraph of this Complaint as if fully set forth herein.

       75.     ERISA beneficiaries are entitled to receive the benefits promised under the terms

of the plan of which they are members.




2
 Consistent with Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc), DaVita
does not include in the First Amended Complaint any claims dismissed with prejudice.

First Amended Complaint                          29
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 30 of 32



       76.        The terms of the WinCo Plan tell ESRD beneficiaries that they will have access to

a network of dialysis providers. In reality, however, WinCo has not provided the promised

network to its participants. WinCo’s failure to do so violates the Plan’s terms.

       77.        Nor does the Plan allow WinCo to pay dialysis providers at the rate DaVita was

here paid. Absent a contractual agreement establishing a negotiated rate, DaVita is entitled under

the Plan to be paid the UCR rate.

       78.        The Plan defines UCR as “[t]he amount paid for a service in a geographic area

based on what Providers in the area charge for the same or similar medical service.” Plan at 106.

       79.        The Medicare-based rate at which WinCo has reimbursed DaVita has essentially

no relation to—and is far lower than—“what Providers in the area charge for” dialysis.

       80.        Thus, reimbursing out-of-network dialysis treatment at a Medicare-based rate

violates the Plan’s terms.

       81.        WinCo’s illegal elimination of the Plan’s dialysis network has left participants

financially responsible for the full difference between the Plan’s reimbursement rate and DaVita’s

billed charges. If WinCo had provided the promised network, patients would not face this

financial responsibility. Thus, to the extent Patients 1-10 are entitled under the Plan to a network

of dialysis providers, they have suffered damages in the full amount of their residual payment

responsibility.

       82.        Alternatively, even if Patients 1-10 are not entitled to a dialysis network, WinCo’s

Medicare-based reimbursement rate has significantly increased their residual financial

responsibility. The less the Plan pays, the more the patients owe. Thus, Patients 1-10 have, at

minimum, been damaged by the difference between WinCo’s Medicare-based rate and a proper

calculation of UCR as defined by the Plan.



First Amended Complaint                            30
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 31 of 32



       83.     DaVita, as assignee of Patients 1-10, is entitled to relief under 29 U.S.C.

§ 1132(a)(1)(B), as well as attorneys’ fees under 29 U.S.C. § 1132(g).

                                          COUNT TWO

                                     Against All Defendants

                  (Promissory Estoppel and Quantum Meruit Under State Law)

       84.     DaVita re-alleges each paragraph of this Complaint as if fully set forth herein.

       85.     WinCo and its agents misled DaVita about the payments they could expect for

rendering services. As explained above, DaVita’s staff contacted Plan representatives before

treating beneficiaries of the WinCo Plan. In the past, DaVita was paid no worse than in-network

rates, and during the course of its interactions with plan representatives, DaVita was led to believe

that that level of payment (at a minimum) would continue. It did not, but DaVita understandably

relied on that mistaken belief to its detriment by, inter alia, providing care for which it has not

been fully compensated.

       86.     These facts warrant relief under state law theories of promissory estoppel and

quantum meruit.

       87.     Promissory estoppel relief is available under state law when there is (1) a promise

to pay for services rendered; (2) foreseeable and justifiable reliance by the Plaintiff; and (3)

resulting damages. All occurred here. WinCo should therefore be estopped from paying DaVita

anything less than in-network, as WinCo led it to believe it would receive.

       88.     The quantum meruit remedy permits a party to recover the reasonable value of

services rendered based on an implied promise to pay. It is available under state law where the

conduct of the parties allows the dual inferences that one performed at the other’s request and that




First Amended Complaint                          31
        Case 1:18-cv-00482-CWD Document 49 Filed 08/16/19 Page 32 of 32



the requesting party promised to pay. That is precisely what happened here. DaVita is therefore

entitled to reasonable value for its services.

        89.     DaVita—in its own right as a provider—accordingly seeks relief under state law

theories of negligent misrepresentation, promissory estoppel, and quantum meruit.

                                     PRAYER FOR RELIEF

        WHEREFORE, DaVita prays for judgment against Defendants as follows:

        1.      For equitable relief and monetary relief, in an amount to be proven at trial;

        2.      For all attorneys’ fees and costs incurred in bringing this action, to the extent

recoverable by law;

        3.      For an order declaring DaVita’s rights and enjoining Defendants from continuing

their illegal practices; and

        4.      For all other relief the Court deems appropriate, proper, and just.


Dated: August 16, 2019
                                                  By: /s/ Brendan S. Maher
                                                      Brendan S. Maher

                                                  Peter K. Stris
                                                  Brendan S. Maher
                                                  Rachana A. Pathak
                                                  John Stokes
                                                  STRIS & MAHER LLP
                                                  725 South Figueroa Street, Suite 1830
                                                  Los Angeles, CA 90017
                                                  T: (213) 995-6800 | F: (213) 261-0299

                                                  Jay Gustavsen
                                                  DAVISON, COPPLE, COPPLE & COPPLE
                                                  199 N. Capitol Blvd., Ste. 600
                                                  Boise, ID 83702
                                                  T: (208) 342-3658

                                                  Attorneys for Plaintiffs STAR DIALYSIS, LLC;
                                                  ORDUST DIALYSIS, LLC; ROUTT DIALYSIS,
                                                  LLC; PANTHER DIALYSIS, LLC; DAVITA INC.



First Amended Complaint                          32
